Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim 2 has been canceled. Claims 1 and 2-5 are pending. Claims 1 and 2-5 have been examined. Claims 1 and 2-5 have been allowed. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Attorney Yue (Robert) Xu, Reg. No. 57967, on 7/25/2022.

Claim 1 has been amended as follows: 
1. (Currently Amended) An encryption hybrid model signal integrity (SI) Advance Design System (ADS) 
extracting step response data of a transmitter (TX) 
externally generating a random code signal; and
performing ADS channel simulation by taking the extracted step response data and the random code signal as input sources of the ADS channel simulation, to realize active simulation to the encryption hybrid model,
wherein the HSPICE transient simulation comprises:
reserving a model input interface in the TX end chip encryption model;
building a wiring model required in a link;
connecting the TX end chip encryption model and the wiring model, and providing the connected model in butt joint with a resistor;
inputting an ideal step signal at the model input interface reserved in the TX end chip
encryption model; and
extracting the step response data at a position where the butt joint is provided.

Allowable Subject Matter
Claims 1 and 2-5 are allowed. The following is an examiner’s statement of reasons for allowance: 

As per claim 1, Dghais et al., Bhargava et al., and Pillage et al. in combination teach an encryption hybrid model signal integrity (SI) simulation method based on an Advance Design System (ADS) and an HSPICE, performed by an SI simulation device, the method comprising:
extracting step response data of a transmitter (TX) end chip encryption model by using HSPICE transient simulation;
wherein the HSPICE transient simulation comprises:
reserving a model input interface in the TX end chip encryption model;
building a wiring model required in a link;
connecting the TX end chip encryption model and the wiring model, and providing the connected model in butt joint with a resistor; and
extracting the step response data at a position where the butt joint is provided;
but Dghais et al., Bhargava et al., and Pillage et al. either alone or in combination do not teach:
externally generating a random code signal; and
performing ADS channel simulation by taking the extracted step response data and the random code signal as input sources of the ADS channel simulation, to realize active simulation to the encryption hybrid model, and
inputting an ideal step signal at the model input interface reserved in the TX end chip encryption model;
in combination with other limitations as recited in the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CUONG V LUU/Examiner, Art Unit 2129                                                                                                                                                                                                        
                                                                                                                                                                                                     
 /REHANA PERVEEN/ Supervisory Patent Examiner, Art Unit 2148